DETAILED ACTION
This Office Action is in response to Applicant’s application 16/993,291 filed on August 14, 2020 in which claims 1 to 10 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on August 14, 2020 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statements (IDS), filed on August 14, 2020, September 8, 2021 and July 12, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


    PNG
    media_image1.png
    506
    606
    media_image1.png
    Greyscale
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


    PNG
    media_image2.png
    460
    623
    media_image2.png
    Greyscale

Claims 1-2, 5-6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2017/0308192 (Ogura).
Regarding claim 1, Ogura discloses at annotated Figures 1-2 and 11 an electronic device, comprising: 
a substrate, 9 [0163], comprising an edge, as annotated; 
a conductive element, e.g. reticular electrode layer 13 [0162], disposed on the substrate, as shown; 

    PNG
    media_image3.png
    563
    632
    media_image3.png
    Greyscale
an extending element, e.g. lead out wiring 14 [0162], disposed corresponding to at least a portion of the conductive element, as shown, and extending to the edge of the substrate, as shown; and 
an insulating layer, e.g. adhesive 12 [0053, 163] in the z direction or air in the xy plane, separating the conductive element and the extending element.
Regarding claim 2 which depends upon  claim 1, Ogura discloses a width of the extending element is less than a width of the conductive element, as shown in Figure 1 and 11.
Regarding claim 5 which depends upon  claim 1, Ogura discloses the conductive element does not overlap the extending element.
Regarding claim 6 which depends upon  claim 1, Ogura discloses the extending element comprises at least one bent region, as annotated.
Regarding claim 9 which depends upon  claim 1, Ogura discloses the insulating layer comprises a single-layer structure or a multi-layer structure.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ogura.
Regarding claim 7 which depends upon  claim 6, Ogura teaches the at least one bent region has an angle and the angle is greater 90°.  An artisan would recognize that the angle selected improves the routing density in the bent region.
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 6 wherein the at least one bent region has an angle, and the angle is greater than or equal to 30° and less than or equal to 120° because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Allowable Subject Matter
Claims 3-4, 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 3 the prior art does not teach the device of claim 1, wherein a region of the extending element overlapping the conductive element is defined as a first portion, the first portion has a first width, another region of the extending element not overlapping the conductive element is defined as a second portion, the second portion has a second width, and the second width is less than the first width.
Claim 4 depends upon claim 10 and is allowable on that basis.
Regarding claim 8 the prior art does not teach the device of claim 1, wherein the extending element comprises a metal layer and a semiconductor layer, and the metal layer is disposed on the semiconductor layer.
Regarding claim 10 the prior art does not teach the device of claim 1, wherein the conductive element comprises at least a contact hole.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893